8 Cal.App.2d 363 (1935)
In the Matter of the Estate of W. I. BURNETT, Deceased.
Civ. No. 1379. 
California Court of Appeals. Fourth Appellate District.  
July 10, 1935.
 Robert B. Gaylord and W. R. Bailey for Appellant.
 Russell & Heid for Respondents.
 Marks, J.
 This is a motion to recall a remittitur and to order a corrected remittitur to be issued nunc pro tunc.
 [1] On April 11, 1935, this court filed its decision in the matter of the Estate of W. I. Burnett, Deceased, and reversed a decree of distribution without making any provision for the payment of costs. (Estate of Burnett, 6 Cal.App.2d 116 [44 PaCal.2d 435].) On June 11, 1935, a remittitur was issued in which the following erroneously appeared: "Appellant to recover costs on appeal." (Sec. 1232, Probate Code.)
 In Estate of Erickson, 4 Cal.App.2d 602 [41 PaCal.2d 939], where a similar question was before the court, a similar motion was granted. (See Estate of Johnson, 200 Cal. 307 [252 P. 1052].)
 It is ordered that the remittitur issued by the clerk of this court on June 11, 1935, in the matter of the Estate of W. I. Burnett, Deceased, be recalled and that a corrected remittitur be issued in its place, nunc pro tunc, omitting the words, "Appellant to recover costs on appeal."
 Barnard, P. J., and Jennings, J., concurred.